DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/25/2022.
Claims 1, 16, 18, 21-22, 24-25, 28-29 and 31 are pending of which claims 1, 21, and 28 are the base independent claims.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the system of “Futaki’932” fails to show or merely suggest “transmit, to a secondary base station supporting a second RAT, a first message for requesting addition of the secondary base station, wherein the first message includes a first parameter about quality of service (QoS), which is a full quality requirement parameter received from a core network of the first RAT, and a second parameter associated with QoS that is admittable by master cell group (MCG)” as recited by applicant on page “7 of 12”.
In response, the examiner respectfully disagrees because in this case, the system of “Futaki’932” explicitly teaches the above limitation.
Please, see fig.4, 8 and some paragraphs of Futaki’932 below:

    PNG
    media_image1.png
    561
    484
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    761
    903
    media_image2.png
    Greyscale

[0082] FIG. 8 is a sequence diagram showing a process 800 that is one example of an SCG establishment procedure according to this embodiment. In the example shown in FIG. 8, in response to receiving a NAS: Service Request message (Step 801) from the UE 3, the MME 5 sends an S1AP: E-RAB Setup Request message to the MeNB 1 (Step 802). This E-RAB Setup Request message includes both the LTE QoS information and the NR QoS information. The LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA. The NR QoS information is flow-level QoS parameters (e.g., a Flow ID and PDU-flow-level QoS parameters) conforming to the QoS framework of NR.
[0084] The SgNB Addition Request message in Step 804 includes both the LTE QoS information and the NR QoS information received from the MME 5.

[0080] In this embodiment, the MME 5 is configured to, in response to receiving a Non-Access Stratum (NAS) request (e.g., Extended Service Request) from the UE 3 via the MeNB 1 associated with the primary RAT (E-UTRA), determine one or more flow-level QoS parameters, which conform to the QoS framework of the secondary RAT (NR), to be associated with one or more bearer-level QoS parameters, which conform to the QoS framework of the primary RAT (E-UTRA). The bearer-level QoS parameters and the flow-level QoS parameters are similar to those described in the first embodiment. That is, the bearer-level QoS parameters relate to an EPS bearer or an E-RAB and include, for example, an E-RAB ID and E-RAB Level QoS Parameters. Meanwhile, the flow-level QoS parameters relate to a QoS flow (or PDU flow). The flow-level QoS parameters include, for example, a flow identifier. The flow identifier may be a QoS flow ID, a PDU flow ID, or a Flow Identification Indicator (FII). The flow-level QoS parameters may further include at least one of flow QCI, flow priority, flow MBR, and flow ARP.

[0056] The bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs).

Futaki’932 teaches, see fig.4, 601, see fig.8, MeNB 1 as the first base station supporting first RAT transmit to SgNB as secondary base station supporting a second RAT SgNB addition request 804 as a first message for requesting addition of the secondary base station (i.e. transmitting to a secondary base station supporting a second RAT, a first message for requesting addition of the secondary base station), 
Futaki’932 teaches see fig.6, which shows 601 includes LTE QoS information, see fig.8 & see para.0084, SgNB addition request 804 as first message includes both LTE QoS information as first parameter about QoS and the NR QoS information (i.e. wherein the first message includes a first parameter about quality of service (QoS)), 
Futaki’932 teaches, see para.0084, SgNB addition request 804 as first message includes both LTE QoS information as first parameter about QoS and the NR QoS information (i.e. wherein the first message includes a first parameter about quality of service (QoS), see fig.8, MeNB 1 as first base station supporting first RAT received, from EPC 4 as core network,  E-RAB SETUP REQUEST 802 includes LTE QoS information as first parameter and NR QoS information, see para.0082, the LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA, see para.0056, the bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), thus uplink and downlink Maximum as full Bit Rates (MBRs) from the core network, thus the fact that the LTE QoS information is bearer-level QoS parameters that includes uplink and downlink Maximum Bit Rates (MBRs), the Maximum Bit Rates (MBRs) is considered as full quality requirement parameter (i.e. which is a full quality requirement parameter received from a core network of the first RAT), and 
Futaki’932 teaches, see fig.8 & see para.0084, MeNB 1 receives, from EPC 4 as core network,  E-RAB SETUP REQUEST includes LTE QoS information as first parameter and NR QoS information as second parameter,  and admit the received LTE QoS information as first parameter and NR QoS information as second parameter into SgNB addition request message as first message for transmission to SgNB,  see para.0082, which discusses the LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA. The NR QoS information as second paramter is flow-level QoS parameters (e.g., a Flow ID and PDU-flow-level QoS parameters) conforming to the QoS framework of NR, see para.0056, which discusses the bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, see para.0080, which discusses the flow-level QoS parameters relate to a QoS flow (or PDU flow). The flow-level QoS parameters include, for example, a flow identifier. The flow identifier may be a QoS flow ID, a PDU flow ID, or a Flow Identification Indicator (FII). The flow-level QoS parameters may further include at least one of flow QCI, flow priority, flow MBR, and flow ARP, thus, furthermore QOS sub-parameters such as either GBR, QCI and an Allocation and Retention Priority (ARP)… from the E-RAB Level QoS could also be considered as second parameter, thus the fact that MeNB as the first base station supporting first RAT included the received LTE QoS information as first parameter and NR QoS information as second parameter into SgNB addition request message as first message for transmission to SgNB, including the received LTE QoS information as first parameter and NR QoS information as second parameter into SgNB addition request message is considered as admitting by MeNb, where each LTE QoS information as first parameter and NR QoS information as second parameter further includes QOS sub-parameters can be considered as second parameter(i.e. a second parameter associated with QoS that is admittable), see para.0079, the MeNB 1 configures MCG bearer and then changes the configured MCG bearer…see fig.7, para.0052, master Enb (MeNB) 1 provides one or more E-UTRA MCG cell for the UE & see para.0073, UE configures a master cell group bearer of the MeNB 1, thus master Enb (MeNB) 1 as mater cell group(i.e. by a master cell group (MCG)).
Regarding claims 21 and 28, the same argument as claim 1 is also applied to claims 21 and 28 since claims 21 and 28 recited similar features as claim 1.
Regarding claims 16, 18, 22, 24-25, 29 and 31, the same argument as independent claim 1 is also applied to claims 16, 18, 22, 24-25, 29 and 31 since claims 16, 18, 22, 24-25, 29 and 31 are each depend either directly or indirectly from independent claim 1 as discussed above.
Furthermore, the Applicant stated with respect to dependent claims 16, 22, and 29, see page 10 of 12, that “because the applied references fail to disclose or render obvious the features presently recited in independent claims 1, 21, and 28, dependent claims 16, 22, and 29 are patentable for at least the reasons that claims 1, 21, and 28 are patentable, as well as for the additional features recited therein”.
In response, the examiner respectfully disagrees because in this case, the system of “Futaki’932” explicitly teaches the above limitation.
Since the Applicant’s argument is related to independent claims 1, 21 and 28, the response related to the features argued by the Applicant above is still applied. 
Also, there was no specific limitation argued by the Applicant with respect to any of the dependent claims 16, 22, and 29. Since there was no argument presented, the previous rejection still holds without further addressing any limitation.
Furthermore, the Applicant stated with respect to dependent claims 18, 24-25, and 31, see page 10-11 of 12, that “ITRI does not disclose that the first message includes the first parameter which is a full quality requirement parameter received from a core network and the second parameter with associated with QoS that is admittable by the MCG. (See ITRI:3GPP Tdoc R2-166495: As shown in Figure 2, in step 1, the MeNB decides to request the SeNB to allocate radio resources for a specific E-RAB, indicating E-RAB characteristics (E-RAB parameters, TNL address information corresponding to bearer type). Note that for the split bearer option the MeNB may either decide to request resources from the SeNB of such an amount, that the QoS for the respective ERAB is guaranteed by the exact sum of resources provided by the MeNB and the SeNB together, or even more. The MeNBs decision may be reflected in step 1 by the E- RAB parameters signalled to the SeNB, which may differ from E-RAB parameters received over S1 [3].) Additionally, Mochizuki does not remedy the features of Futaki and ITRI. Therefore, Futaki, ITRI, and Mochizuki, singularly or in any combination, fail to disclose or render obvious each and every feature recited in claim 21”.
In response, the examiner respectfully disagrees because in this case, the system of “Futaki’932” explicitly teaches the above limitation.
Since the Applicant’s argument is related to independent claim 21, the response related to the features argued by the Applicant above is still applied. 
Also, there was no specific limitation argued by the Applicant with respect to any of the dependent claims 18, 24-25, and 31. Since there was no argument presented, the previous rejection still holds without further addressing any limitation.

Furthermore, the Applicant stated with respect to dependent claims 18, 24-25, and 31, see page 11 of 12, that “Because the applied references fail to disclose or render obvious the features presently recited in independent claims 1, 21, and 28, dependent claims 18, 24-25, and 31 are patentable for at least the reasons that claims 1, 21, and 28 are patentable, as well as for the additional features recited therein”. Accordingly, withdrawal of the rejection is respectfully requested
In response, the examiner respectfully disagrees because in this case, the system of “Futaki’932” explicitly teaches the above limitation.
Since the Applicant’s argument is related to independent claims 1, 21, and 28, the response related to the features argued by the Applicant above is still applied. 
Also, there was no specific limitation argued by the Applicant with respect to any of the dependent claims 18, 24-25, and 31. Since there was no argument presented, the previous rejection still holds without further addressing any limitation.
It is noted that the Examiner appreciates the Applicant’s effort by referring to specific paragraph that provides clear support for the claimed amendment. However, the Examiner would like to suggest/recommend that the Applicant further amends the claimed invention so it becomes clear how “second parameter is admitable” and whether the received two parameters at the secondary base station is used to determine something. Please, review para.0149-153 of your published specification for possible amendment.
In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 21-22 and 28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki et al (US 2019/0342932).

Regarding claim 1, Futaki’932 discloses a method for establishing a secondary cell group (SCG) split bearer in a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.3-3 & see para.0009, which shows and discusses dual connectivity between LTE eNB and Gnb as different radio access technologies (RATs), see fig.1, 6 and 8, see para.0051) the method performed by a first base station supporting a first RAT(see fig.4, which shows supporting LTE)  comprises comprising:
transmitting to a secondary base station supporting a second RAT (see fig.4, which shows Sgnb as secondary base station supporting NR radio access technology, see fig.6, 601), a first message for requesting addition of the secondary base station(see fig.6, which shows transmitting SgNB addition request 601 as the first message to SgNB 2 as the secondary base station, see also fig.8, 804 ), wherein the first message includes a first parameter about quality of service (QoS)(see fig.6, which shows 601 includes LTE QoS information, see fig.8 & see para.0084, which discusses SgNB addition request includes both LTE QoS information  as first parameter about QoS and the NR QoS information), which is a full quality requirement parameter received from a core network of the first RAT(see fig.8, which shows MeNB 1 received, from EPC 4 as core network,  E-RAB SETUP REQUEST includes LTE QoS information as first parameter and NR QoS information, see para.0082, which discusses the LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA, see para.0056, which discusses the bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), thus uplink and downlink Maximum as full Bit Rates (MBRs) from the core network) and a second parameter associated with QoS that is admittable(see fig.8 & see para.0084, which shows  and discusses MeNB 1 received, from EPC 4 as core network,  E-RAB SETUP REQUEST includes LTE QoS information as first parameter and NR QoS information as second parameter,  and admit LTE QoS information as first parameter and NR QoS information as second parameter into SgNB addition request message for transmission to SgNB,   see para.0082, which discusses the LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA. The NR QoS information as second paramter is flow-level QoS parameters (e.g., a Flow ID and PDU-flow-level QoS parameters) conforming to the QoS framework of NR, see para.0056, which discusses the bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, see para.0080, which discusses the flow-level QoS parameters relate to a QoS flow (or PDU flow). The flow-level QoS parameters include, for example, a flow identifier. The flow identifier may be a QoS flow ID, a PDU flow ID, or a Flow Identification Indicator (FII). The flow-level QoS parameters may further include at least one of flow QCI, flow priority, flow MBR, and flow ARP, thus, furthermore sub-parameters such as either GBR, QCI and an Allocation and Retention Priority (ARP)… from the E-RAB Level QoS could also be considered as second parameter)by a master cell group (MCG) (see para.0079, which discusses the MeNB 1 configures MCG bearer and then changes the configured MCG bearer…see fig.7, para.0052, which discusses master Enb (MeNB) 1 provides one or more E-UTRA MCG cell for the UE & see para.0073, which discusses UE configures a master cell group bearer of the MeNB 1, thus master Enb (MeNB) 1 as mater cell group); and
receiving, from the secondary base station, a second message (see fig.6, which shows 603 MeNB to receive SgNB addition request acknowledgment as the second message, see also fig.8, 806), wherein the second message includes a third parameter about QoS to be provided by the MCG (see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), and
wherein the first RAT is 4" generation (4G) long term evolution (LTE) (see fig.4, which shows LTE 1),  and the second RAT is 5" generation (5G) new radio (NR) (see fig.4, which shows NR/5G 2, see fig.1, 5G).

Regarding claim 16, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Regarding claim 21, Futaki’932 discloses a method for establishing a secondary cell group (SCG) split bearer in a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.3-3 & see para.0009, which shows and discusses dual connectivity between LTE eNB and Gnb as different radio access technologies (RATs),see fig.1, 6 and 8, see para.0051) in a wireless communication system, the method performed by a second base station supporting a second RAT comprising:
receiving from a primary base station, supporting a first RAT, a first message for requesting addition of the secondary base station(see fig.6, which shows receiving SgNB addition request 601 as the first message at SgNB 2 as the secondary base station from MeNB as primary base station, see also fig.8, 804, fig.4, which shows MeNB supporting LTE radio), wherein the first message (see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network)includes a first parameter about quality of service (QoS) (see fig.6, which shows 601 includes LTE QoS information, see fig.8 & see para.0084, which discusses SgNB addition request includes both LTE QoS information  as first parameter about QoS and the NR QoS information),, which is a full quality requirement parameter received from a core network of the first RAT(see fig.8, which shows MeNB 1 received, from EPC 4 as core network,  E-RAB SETUP REQUEST includes LTE QoS information as first parameter and NR QoS information, see para.0082, which discusses the LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA, see para.0056, which discusses the bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), thus uplink and downlink Maximum as full Bit Rates (MBRs) from the core network)  and a second parameter associated with QoS that is admittable(see fig.8 & see para.0084, which shows  and discusses MeNB 1 received, from EPC 4 as core network,  E-RAB SETUP REQUEST includes LTE QoS information as first parameter and NR QoS information as second parameter,  and admit LTE QoS information as first parameter and NR QoS information as second parameter into SgNB addition request message for transmission to SgNB,   see para.0082, which discusses the LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA. The NR QoS information as second paramter is flow-level QoS parameters (e.g., a Flow ID and PDU-flow-level QoS parameters) conforming to the QoS framework of NR, see para.0056, which discusses the bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, see para.0080, which discusses the flow-level QoS parameters relate to a QoS flow (or PDU flow). The flow-level QoS parameters include, for example, a flow identifier. The flow identifier may be a QoS flow ID, a PDU flow ID, or a Flow Identification Indicator (FII). The flow-level QoS parameters may further include at least one of flow QCI, flow priority, flow MBR, and flow ARP, thus, furthermore sub-parameters such as either GBR, QCI and an Allocation and Retention Priority (ARP)… from the E-RAB Level QoS could also be considered as second parameter) by master cell group (MCG) (see para.0079, which discusses the MeNB 1 configures MCG bearer and then changes the configured MCG bearer…see fig.7, para.0052, which discusses master Enb (MeNB) 1 provides one or more E-UTRA MCG cell for the UE & see para.0073, which discusses UE configures a master cell group bearer of the MeNB 1, thus master Enb (MeNB) 1 as mater cell group); and
transmitting, to the primary base station, a second message (see fig.6, which shows transmitting 603 SgNB addition request acknowledgment as the second message to MeNB, see also fig.8, 806),wherein the second message comprises a third parameter about QoS to be provided by the MCG(see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), and
wherein the first RAT is 4" generation (4G) long term evolution (LTE) (see fig.4, which shows LTE 1),  and the second RAT is 5" generation (5G) new radio (NR) (see fig.4, which shows NR/5G 2, see fig.1, 5G).

Regarding claim 22, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Regarding claim 28, Futaki’932 discloses a primary base station for establishing a secondary cell group (SCG) split bearer in a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.1-4, 6 and 8), the primary base station supporting a first RAT (see fig.4, which shows supporting LTE) comprising:
a transceiver (see para.0093, which discusses confirmation of the LTE 1 may be similar to that shown in fig.9  with respect to Gnb 2, see fig.9, which shows 901); and
at least one processor coupled to the transceiver and configured to (see fig.9, which shows processor 904 coupled to the transceiver 901 and configured to):
transmit to a secondary base station supporting a second RAT (see fig.4, which shows Sgnb as secondary base station supporting NR radio access technology, see fig.6, 601), a first message for requesting addition of the secondary base station(see fig.6, which shows transmitting SgNB addition request 601 as the first message to SgNB 2 as the secondary base station, see also fig.8, 804 ), wherein the first message includes a first parameter about quality of service (QoS) (see fig.6, which shows 601 includes LTE QoS information, see fig.8 & see para.0084, which discusses SgNB addition request includes both LTE QoS information  as first parameter about QoS and the NR QoS information) which is a full quality requirement parameter received from a core network of the first RAT(see fig.8, which shows MeNB 1 received, from EPC 4 as core network,  E-RAB SETUP REQUEST includes LTE QoS information as first parameter and NR QoS information, see para.0082, which discusses the LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA, see para.0056, which discusses the bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, and also includes uplink and downlink Guaranteed Bit Rates (GBRs), thus uplink and downlink Maximum as full Bit Rates (MBRs) from the core network) and a second parameter associated with QoS that is admittable(see fig.8 & see para.0084, which shows  and discusses MeNB 1 received, from EPC 4 as core network,  E-RAB SETUP REQUEST includes LTE QoS information as first parameter and NR QoS information as second parameter,  and admit LTE QoS information as first parameter and NR QoS information as second parameter into SgNB addition request message for transmission to SgNB,   see para.0082, which discusses the LTE QoS information is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA. The NR QoS information as second paramter is flow-level QoS parameters (e.g., a Flow ID and PDU-flow-level QoS parameters) conforming to the QoS framework of NR, see para.0056, which discusses the bearer-level QoS parameters contained in the radio bearer setup request include an E-RAB ID and E-RAB Level QoS Parameters. The E-RAB Level QoS Parameters include a QCI and an Allocation and Retention Priority (ARP) to be applied to an E-RAB. The E-RAB Level QoS Parameters may further include GBR QoS Information. The GBR QoS Information indicates uplink and downlink Maximum Bit Rates (MBRs) to be applied to an E-RAB, see para.0080, which discusses the flow-level QoS parameters relate to a QoS flow (or PDU flow). The flow-level QoS parameters include, for example, a flow identifier. The flow identifier may be a QoS flow ID, a PDU flow ID, or a Flow Identification Indicator (FII). The flow-level QoS parameters may further include at least one of flow QCI, flow priority, flow MBR, and flow ARP, thus, furthermore sub-parameters such as either GBR, QCI and an Allocation and Retention Priority (ARP)… from the E-RAB Level QoS could also be considered as second parameter)by a master cell group (MCG) (see para.0079, which discusses the MeNB 1 configures MCG bearer and then changes the configured MCG bearer…see fig.7, para.0052, which discusses master Enb (MeNB) 1 provides one or more E-UTRA MCG cell for the UE & see para.0073, which discusses UE configures a master cell group bearer of the MeNB 1, thus master Enb (MeNB) 1 as mater cell group); and
receive, from the secondary base station, a second message (see fig.6, which shows 603 MeNB to receive SgNB addition request acknowledgment as the second message, see also fig.8, 806), wherein the second message includes a third parameter about QoS to be provided by the MCG (see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), and
wherein the first RAT is 4" generation (4G) long term evolution (LTE) (see fig.4, which shows LTE 1),  and the second RAT is 5" generation (5G) new radio (NR) (see fig.4, which shows NR/5G 2, see fig.1, 5G).

Regarding claim 29, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0342932) and in view of ITRI (9.2.1.3, Split Bearer in NR, 3GPP TSC-RAN WG2 meeting# 95bis Tdoc R2-166495) .
Regarding claims 18, 24 and 31, as discussed above, although Futaki’932 discloses a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed (see para.0056, see fig.8 & see para.0080-0084), Futaki’932 does not explicitly show the use of “a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” as required by present claimed invention.  However, including “a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” would have been obvious to one having ordinary skill in the art as evidenced by ITRI
In particular, in the same field of endeavor ITRI , teaches the use of a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG) (see page 3, which discusses change bearer types and  for the split bearer option, the MeNB may either decide to request resources from the SeNB of such an amount, that the QOS for the respective E-RAB is guaranteed by the exact sum of resources provided by the MeNB and the SeNB, see fig.2, step 1 and 2).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of ITRI , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” as taught by “ITRI”, since “ITRI” stated in Introduction+ that such a modification would provide an efficient system with ways to set split bearers in NR and the related issues to be studied.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0342932) and in view of Mochizuki et al (US 2017/0215078).
Regarding claim 25, Futaki’932 does not explicitly show the use of “transmitting broadcast information notifying that the secondary base station only supports serving per a network identity and the secondary base station is restricted from serving user equipments (UEs) which do not support the network identity” as required by present claimed invention.  However, including “transmitting broadcast information notifying that the secondary base station only supports serving per a network identity and the secondary base station is restricted from serving user equipments (UEs) which do not support the network identity” would have been obvious to one having ordinary skill in the art as evidenced by Mochizuki’078.
In particular, in the same field of endeavor, Mochizuki’078 , teaches the use of transmitting broadcast information notifying that the secondary base station only supports serving per a network identity and the secondary base station is restricted from serving user equipments (UEs) which do not support the network identity (see para.0386, which discusses the SeNB is notified of the overload start procedure by the MME and the case where the SeNB restrict access of the UE(s), see para.0031).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of Mochizuki’078 , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “transmitting broadcast information notifying that the secondary base station only supports serving per a network identity and the secondary base station is restricted from serving user equipments (UEs) which do not support the network identity” as taught by Mochizuki’078 , since Mochizuki’078 stated in 0068+ that such a modification would provide an improved system in the operation of a large number of smalls in addition to macro cell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474